Citation Nr: 1600197	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO. 09-01 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction secondary to diabetes mellitus, type 2.  

2.  Entitlement to an initial rating in excess of 10 percent for left lower extremity peripheral neuropathy, secondary to diabetes mellitus, type 2.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to January 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO), that granted service connection for peripheral neuropathy of the left lower extremity, secondary to diabetes mellitus, type 2, with an initial evaluation of 10 percent disabling, and denied service connection for erectile dysfunction, secondary to diabetes mellitus, type 2.  

This appeal was originally before the Board in December 2012.  The appeal was remanded to obtain a new examination for the Veteran's peripheral neuropathy and erectile dysfunction.  As discussed below, the requested development for the peripheral neuropathy was substantially complied with; however the examination provided for the Veteran's erectile dysfunction is inadequate and therefore the claim must be remanded again.  See Stegall v. West, 11 Vet.  App. 268 (1998). 

The issue of entitlement to service connection for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected left lower extremity peripheral neuropathy did not result in moderate or severe paralysis of the sciatic nerve.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 percent for left lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8520 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

The Veteran is appealing the initial rating assignment as to his service-connected left lower extremity peripheral neuropathy.  No duty to notify arises from a notice of disagreement.  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's obligation to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  38 U.S.C.A. §§ 5104 and 7105.  In this case, the notice obligations set forth in §§ 5104 and 7105 were met when the RO issued a November 2008 Statement of the Case (SOC).  The SOC provided citations to the pertinent regulations involved, a summary of the evidence considered, and notice of the decision and the reasons for the decision.  38 U.S.C.A. § 7105(d).  Neither the Veteran nor his representative has argued that there was any deficiency with regard to the notice requirements.  Accordingly, the Board concludes that, in this case, the RO met the notice obligations set forth in §§ 5104 and 7105 of the statute.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

VA has also satisfied its duty to assist the Veteran in this case.  The Veteran's service treatment records as well as all identified and available VA medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim. 

In addition, the Veteran was afforded VA examinations with respect to the matter on appeal.  38 C.F.R. §3.159(c)(4). When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examinations here are adequate, in that they included sufficient medical findings relating to the applicable rating criteria.  There is also no evidence indicating that there has been a material change in the severity of the Veteran's service-connected peripheral neuropathy of the left lower extremity since he was last examined in March 2013.  38 C.F.R. § 3.327(a).  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the initial rating issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  Accordingly, the duty to assist the Veteran with the development of evidence pertinent to his claim has been satisfied.

II.  Legal Criteria 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Consistent with the finding in Fenderson v. West, 12 Vet. App. 119 (1999), in deciding this appeal the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  Id. at 126 (holding that, where a Veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim for service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), it was held that "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

III.  Left Lower Extremity Peripheral Neuropathy

The Veteran contends that an initial disability rating in excess of 10 percent should be assigned for his service-connected left lower extremity peripheral neuropathy.  

Under Diagnostic Code 8520, which sets forth the rating criteria for sciatic nerve disorders, a Veteran will receive ratings of 10, 20, 40 or 60 percent for mild, moderate, moderately severe, or severe (with marked muscular atrophy) incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  A maximum 80 percent evaluation will be awarded for complete paralysis of the sciatic nerve manifested by the foot dangling and dropping, no active movement possible of muscles below the knees, and flexion of the knee weakened or lost.  Id. 

The term incomplete paralysis with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement, and when there is bilateral involvement, the VA adjudicator should combine the ratings for the peripheral nerves, with application of the bilateral factor.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating, which may be assigned for neuritis not characterized by organic changes, will be that for moderate incomplete paralysis.  38 C.F.R. § 4.123.  Peripheral neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.  The use of terminology such as "mild," "moderate," and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6.

Here, the evidence of record, since the inception of the Veteran's claim, revealed clinical findings reflective of mild impairment as set out in Diagnostic Code 8520.  The Veteran received a VA examination in May 2007.  The examiner noted that sensation to vibration was intact everywhere with the exception of the left lower extremity where it was absent.  As to the severity of the Veteran's symptoms the examiner stated, "Veteran has symptoms of neuropathy in the left foot; however, no signs.  His examination is normal and his symptoms last only for a few seconds at a time."  This examination revealed mild peripheral neuropathy.  Symptoms that are wholly sensory loss will be considered as mild or at most moderate.  The Board finds that as the Veteran's symptoms lasted a few seconds at a time they more closely approximate mild sensory loss.  

February 2009 VA treatment records show that the Veteran was diagnosed with diabetic neuropathy.  The Veteran received an additional VA examination in September 2009.  This examiner noted a diagnosis of mild peripheral neuropathy.  The examination revealed that the peripheral neuropathy had no effect on the Veteran's usual daily activities.  In compliance with the December 2012 Board remand the Veteran received an additional examination in March 2013.  The examiner noted a diagnosis of peripheral neuropathy.  The Veteran reported numbness in the left foot and ankle to the examiner.  The examiner noted moderate numbness in the left lower extremity.  No muscle atrophy was noted.  Reflexes in the left ankle were absent; reflexes in the left foot were hypoactive.  The left lower leg showed a normal response to the sensation testing for light touch test.  The examiner noted mild incomplete paralysis of the sciatic nerve.  

The Board finds that throughout the period of appeal the Veteran's peripheral neuropathy of the left lower extremity was manifested by mild incomplete paralysis of the sciatic nerve; and therefore most closely approximates a rating of 10 percent disabling.  A rating in excess of 10 percent is not warranted as at no point throughout the period of the appeal was the Veteran's peripheral neuropathy of the left lower extremity shown to have caused moderate, moderately severe, or severe paralysis of the sciatic nerve.  See Diagnostic Code 8520.  


ORDER

An initial rating in excess of 10 percent for left lower extremity peripheral neuropathy is denied.  


REMAND

In response to the December 2012 Board remand the Veteran received an examination for his erectile dysfunction, secondary to diabetes mellitus, type 2, in March 2013.  The remand requested that the examiner address whether the Veteran's erectile dysfunction was caused by his service-connected diabetes mellitus; whether the erectile dysfunction was chronically or permanently worsened by the service-connected diabetes; and whether the Veteran's erectile dysfunction can be otherwise attributed to his military service.  The March 2013 examiner diagnosed the Veteran with hypogonadism with low testosterone levels.  The examiner concluded that the Veteran "has complete impotence, since shortly after his diabetes was diagnosed.  It is less likely than not that the diabetes has caused his ED or aggravated it - also refer to his history in prior C&P exam in 2007."  A review of the referenced 2007 VA examination revealed that the Veteran reported a 2 to 3 year history of erectile dysfunction.  

While the RO did provide a new examination as requested by the December 2012 remand, the examination is inadequate and therefore a clarifying opinion must be obtained.  The examiner did not provide an opinion as to whether the Veteran's erectile dysfunction can be otherwise attributed to his military service, as requested by the remand.  Additionally, the March 2013 examiner did not provide a thorough rationale for his conclusion that the Veteran's erectile dysfunction was not caused or aggravated by his service-connected diabetes mellitus.  The examiner failed to explain how the Veteran's diagnosis of hypogonadism or his complete impotence shortly after being diagnosed with diabetes lead to the conclusion that his erectile dysfunction is not caused or aggravated by his diabetes.  Thus, a clarifying opinion is required. 


Accordingly, the case is REMANDED for the following action:

1.  The AOJ must contact the VA examiner who examined the Veteran in March 2013 in connection with his claim for service-connection for erectile dysfunction secondary to diabetes mellitus, type 2, and request a clarifying opinion.  The claims file should be made available to and reviewed by the examiner and all appropriate tests should be conducted.

Based on the examination and review of the record, the examiner should address whether it is it at least as likely as not (a 50 percent or better probability) whether the Veteran has erectile dysfunction that:

a.  Was caused by his service-connected diabetes mellitus, type 2; 

b.  Has been chronically or permanently worsened by the service-connected diabetes mellitus, type 2; and 

c.  Can otherwise be attributed to his military service.  

The examiner must provide a rationale for the conclusion that due to hypogonadism with low testosterone levels and complete impotence shortly after a diagnosis of diabetes, the Veteran's erectile dysfunction is not caused or aggravated by his diabetes mellitus, type 2.  

The examiner should provide a thorough rationale for the opinions expressed. 

If the March 2013 examiner is no longer available or if that examiner or the AOJ finds that a new examination is necessary the Veteran should be scheduled for a VA examination.  The subsequent examiner should also be asked to answer the questions posed above.  

2.  Then adjudicate the Veteran's service connection claim.  If the benefit sought remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


